CHRISTIAN, J.
The offense is burglary; the punishment, confinement in the penitentiary for two years.
C. P. Bennett and appellant acted together in the commission of the offense. The question involved is the same as that discussed in the case of C. P. Bennett v. State (Tex. Cr. App.) 55 S.W.(2d) 847, delivered December 7, 1932.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.